     Case 2:90-cv-00520-KJM-DB Document 6895 Filed 10/02/20 Page 1 of 13


 1   XAVIER BECERRA, State Bar No. 118517                     ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                           GLENN A. DANAS, State Bar No. 270317
 2   ADRIANO HRVATIN, State Bar No. 220909                    ROBINS KAPLAN LLP
     Supervising Deputy Attorney General                        2049 Century Park East, Suite 3400
 3   ELISE OWENS THORN, State Bar No. 145931                    Los Angeles, CA 90067-3208
     TYLER V. HEATH, State Bar No. 271478                       Telephone: (310) 552-0130
 4   KYLE A. LEWIS, State Bar No. 201041                        Fax: (310) 229-5800
     LUCAS L. HENNES, State Bar No. 278361                      E-mail: RSilberfeld@RobinsKaplan.com
 5   Deputy Attorneys General                                  Special Counsel for Defendants
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-7325
      Fax: (916) 324-5205
 8    E-mail: Tyler.Heath@doj.ca.gov
     Attorneys for Defendants
 9
     HANSON BRIDGETT LLP
10   PAUL B. MELLO, SBN 179755
     LISA M. POOLEY, SBN 168737
11   SAMANTHA D. WOLFF, SBN 240280
     LAUREL E. O’CONNOR, SBN 305478
12   1676 N. California Blvd., Suite 620
     Walnut Creek, California 94596
13   Telephone:    925-746-8460
     Facsimile:    925-746-8490
14
     Attorneys for Defendants
15

16

17                            IN THE UNITED STATES DISTRICT COURT

18                         FOR THE EASTERN DISTRICT OF CALIFORNIA

19                                       SACRAMENTO DIVISION

20

21
     RALPH COLEMAN, et al.,                                 2:90-cv-00520 KJM-DB (PC)
22
                                            Plaintiffs, SIXTH JOINT UPDATE ON THE WORK
23                                                      OF THE COVID-19 TASK FORCE
                    v.
24

25   GAVIN NEWSOM, et al.,

26                                        Defendants.

27

28
     [3620316.10]                                       1
                         Sixth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6895 Filed 10/02/20 Page 2 of 13


 1             At the June 26, 2020 status conference, the Court directed the parties to file a joint report

 2   with updates “on the work of the Task Force” by July 15, 2020 and “every two weeks thereafter.”

 3   (ECF No. 6741.) The Court modified this schedule on August 26, 2020, directing the parties to

 4   file COVID-19 Task Force updates every other Friday by 12:00 p.m., beginning on August 28,

 5   2020. (ECF No. 6837.) On September 25, 2020, the Court extended the deadline to file the sixth

 6   joint update to October 2, 2020 at 12:00 p.m. and directed that further joint updates be filed every

 7   four weeks. (ECF No. 6886.) This report provides the parties’ sixth COVID-19 Task Force joint

 8   update and covers issues discussed since the fifth joint update filed on September 11, 2020. This

 9   report covers the Thirty-Fifth (September 15) and Thirty-Sixth (September 29) COVID-19 Task

10   Force meetings, and various small workgroup meetings between representatives from Defendants

11   and the Special Master’s team. Unless otherwise indicated, the small workgroup meetings

12   include members of Defendants’ leadership and the Special Master’s team, and not Plaintiffs.

13   The Special Master holds meetings with Plaintiffs to update them on the status of the workgroups.

14   I.        UPDATE REGARDING COVID-19 CASES IN CDCR AND DSH
15             A.       CDCR’s Report On COVID-19 Cases And Testing.
16                  The following table shows, as of September 29, 2020, CDCR’s report on the total number

17   of confirmed COVID-19 cases, currently active, resolved to date, currently hospitalized,

18   hospitalized to date, deaths to date, and the number and percentage of those cases who are

19   Coleman class members and their level of care.

20            COVID Result             Total             MHSDS Patients Only                MHSDS patients
21                                    Patients                                               as % of total
           Active                   2,048           513 (502 CCCMS, 8 EOP, 1 ICF,                25%
22                                                  2 MHCB
           Resolved                 10,425          2,783 (2,528 CCCMS, 214 EOP,                   27%
23                                                  19 ICF, 7 ACUTE, 15 MHCB)
           TOTAL Active +           12,473          3,296 (3,030 CCCMS, 222 EOP,                   26%
24         Resolved                                 20 ICF, 7 ACUTE, 17 MHCB)
           Currently                31              10 (10 CCCMS, 0 EOP)                           32%
25
           Hospitalized
26         Cumulative               515             179 (152 CCCMS, 27 EOP)                        35%
           Hospitalized
27         Deaths                   67              26 (25 CCCMS, 1 EOP)                           39%
28
     [3620316.10]                                             2
                               Sixth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6895 Filed 10/02/20 Page 3 of 13


 1             CDCR reports the above hospitalization numbers include re-admissions of some patients

 2   who were discharged and then re-admitted. It also reports that the numbers exclude patients who

 3   were COVID-19 positive and admitted to outside hospitals for reasons other than COVID-19.

 4                  According to CDCR, as of September 29, it had tested 93,398 unique prisoners and former

 5   prisoners, 76,679 of whom are still in CDCR custody. Of the total number of in-custody

 6   prisoners tested, 23,796 or 31%, of those tested were part of the MHSDS. CDCR’s rate of tests

 7   per 1,000 incarcerated people (790 per 1,000) is higher than the rates in California (362 per

 8   1,000) and the United States as a whole (307 per 1,000); CDCR’s publicly available Population

 9   COVID-19 Tracking dashboard reports, as of September 28, that CDCR’s rate of confirmed cases

10   per 1,000 incarcerated people (141.2 per 1,000) is higher than the rates in California (20.6 per

11   1,000) and the United States (21.6 per 1,000).

12                  As of September 29, 2020, twenty-four of CDCR’s thirty-five institutions are closed or

13   mostly closed to movement as a COVID-19 measure, including all five institutions with

14   Psychiatric Inpatient Programs (“PIPs”). Out of the twenty-four institutions, three continued to

15   have exceptions allowing some movement—North Kern State Prison and Wasco State Prison

16   continue to be open for the limited purpose of Reception Center intake, and California

17   Correctional Center continues to remain open for the limited purpose of allowing incarcerated

18   people with resolved cases to transfer to fire camp. On September 21, 2020, CDCR issued a

19   memorandum allowing transfers of incarcerated people who (1) previously received confirmed

20   positive COVID-19 tests, (2) are now released from isolation, (3) are currently asymptomatic, and

21   (4) whose first test positive date or first onset of symptoms was within the last 12 weeks. These

22   movements are currently being coordinated by headquarters.

23             B.       DSH Report Regarding COVID-19 Cases and Facilities.
24             As of September 29, there were no confirmed positive cases in DSH’s Coleman patient

25   population. As of September 29, DSH has performed 19,427 tests on a cumulative total of 5,107

26   patients across all five hospitals, and a total of 318 patients and 403 staff have tested positive to

27   date, with a total of one patient and 14 staff testing positive in the past 14 days across the five

28   hospitals.
     [3620316.10]                                             3
                               Sixth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6895 Filed 10/02/20 Page 4 of 13


 1         DSH-Patton restarted admissions on August 31. As of September 25, DSH-Patton had

 2   three housing units on quarantine and one isolation unit. DSH-Atascadero is currently open to

 3   admissions, has no housing units on quarantine, and has one unit on isolation status. DSH-

 4   Coalinga is currently open to new admissions, although the Coleman unit at DSH-Coalinga had

 5   been on quarantine from September 8 to September 24, 2020. As of September 25, DSH-

 6   Coalinga had 12 housing units on quarantine and one isolation unit.

 7   II.   UPDATES ON DSH CENSUS, WAITLIST, AND ADMISSIONS
 8            At the Task Force meetings, DSH and CDCR provided their census, waitlist, and

 9   admission reports. Since DSH lifted its temporary suspension of admissions effective April 16,

10   2020, DSH has admitted a total of 83 Coleman class members. DSH admitted two Coleman

11   patients from CDCR during the workweek of September 21-25, 2020. These are the first two

12   patients admitted from CDCR since those transferred during the workweek of August 10-14,

13   2020, due in large part to CDCR’s closure of prisons for movement where there were existing

14   outbreaks of COVID-19. As of the September 25, 2020 data discussed at the September 29 Task

15   Force meeting, there were 177 Coleman class members at DSH-Atascadero (with 79 available

16   beds), 36 at DSH-Coalinga (with 14 available beds), and 8 at DSH-Patton (with 22 available

17   beds).

18            As of September 25, 2020, Defendants report there are 53 patients awaiting admission to

19   DSH, for an average of 47.2 days (maximum of 115 days). This includes 46 patients awaiting

20   admission to DSH-Atascadero and DSH-Coalinga, including 33 ICF patients awaiting admission

21   for more than 30 days. Of the 46 patients awaiting admission to DSH-Atascadero and DSH-

22   Coalinga, all are housed at institutions CDCR has closed to movement. There are 7 patients

23   awaiting admission to DSH-Patton, all of whom are currently at CIW, which CDCR has closed to

24   movement, including 2 ICF patients awaiting admission for more than 30 days. At the September

25   15 and 29, 2020 Task Force meetings, Defendants reported they are working on developing a

26   process to begin refining the closed institution designation to allow movement of patients from

27   uninvolved units at otherwise closed institutions, which they expect would permit more transfers

28   to DSH. Defendants have not yet provided a proposal in this respect and could not at this stage
     [3620316.10]                                  4
                         Sixth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6895 Filed 10/02/20 Page 5 of 13


 1   commit to a timeframe in which they would.

 2          At the September 15 Task Force meeting, the parties discussed DSH’s continued

 3   admission of patients discharged from CDCR and committed to DSH as Offenders with Mental

 4   Health Disorders (OMDs) in contrast with the Coleman class members who have not transferred

 5   to DSH for the past few weeks due to CDCR’s closure of institutions from movement. Plaintiffs

 6   expressed concerns that there have been numerous OMD patients discharged from CDCR and

 7   admitted to DSH in the weeks since the last Coleman admissions during the workweek of August

 8   10-14, 2020. Plaintiffs asked whether Defendants employed different OMD admissions processes

 9   for CDCR institutions that are open to movement versus those that are closed. Defendants

10   reported that they admit these patients from both closed and open institutions on the day of parole

11   due to a state statutory mandate for DSH to treat individuals who have been deemed dangerous to

12   others as a result of a severe mental health disorder. Defendants reported that, in order to balance

13   the statutory mandate that DSH admit OMD patients with the risk of COVID-19 transmission and

14   exposure, if these incoming OMD patients have had COVID-19 exposure, DSH-Atascadero may

15   admit them into its COVID-19 Isolation Unit, Unit 31. Unit 31 is a 46-bed unit, when this unit is

16   not in use for the treatment of patients who are positive for COVID-19. DSH indicated it has not

17   determined exactly how many patients could be safely housed in that unit in its current use.

18          Also at the September 15 meeting, Defendants also reported that DSH and CDCR are still

19   working out a discrepancy with CDCR’s current movement matrix that requires celled housing

20   for discharges even though DSH does not have celled housing. DSH reported its position that the

21   discharge issue is not currently impacting admissions. At the September 29 meeting, Defendants

22   reported DSH and CDCR had worked out a mutually agreeable solution to the movement matrix

23   issue whereby patients do not quarantine at DSH prior to discharge, and instead quarantine upon

24   arrival back in CDCR.

25   III. UPDATES ON THE CDCR AND DSH SMALL WORKGROUP ACTIVITIES.
26         A.    CDCR Workgroup.
27         The Special Master’s experts have held small workgroups with CDCR and DSH leadership,

28   without Plaintiffs or Defendants’ counsel, focused on specific topics including: meeting Program
     [3620316.10]                                    5
                         Sixth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6895 Filed 10/02/20 Page 6 of 13


 1   Guide requirements, updates to the April 10 and 17, 2020 COVID-19 transfer memoranda,

 2   Armstrong ADA workers in EOP units, and desert institution transfers, discussed further in

 3   Section IV below. In particular, over the past two weeks, the CDCR workgroup has focused on

 4   drafting a plan for meeting Program Guide requirements during the pandemic in light of the

 5   Court’s July 28, 2020 order, and revising the transfer guidance.

 6             B.       DSH Workgroup.
 7                  The DSH small workgroup has met three times since the September 11, 2020 joint update

 8   and reported its activities to the Task Force. At the September 29, 2020 Task Force meetings, the

 9   parties discussed information sent by CDCR to the Special Master at his team’s request that

10   reported, as of the week of September 21-27, 2020, a total of 66 patients with pending acute

11   referrals (65 men and 1 woman) and 303 total patients with pending ICF referrals (293 men and

12   10 women), of which 53 are referrals to DSH. All of the 53 patients have been referred by CDCR

13   and accepted by DSH, but their transfers are on hold while the transferring CDCR institution is

14   closed. Plaintiffs requested that Defendants provide a copy of the information reported and

15   expressed concerns that the ICF waitlist numbers being discussed on the call varied significantly

16   from the numbers currently listed on the COVID-19 Dashboard. Following the meeting,

17   Defendants provided a copy of the tables to Plaintiffs and explained that the tables, include 106

18   referrals for patients who are already in a PIP but require placement in a different least restrictive

19   housing setting or a different level of inpatient care. Those patients do not appear on the COVID-

20   19 Dashboard because they are already in a PIP bed.

21             C.       Behavioral Treatment Workgroup.
22             Members of CDCR and DSH leadership had been meeting with the Special Master’s

23   experts for the last few months as part of a Behavioral Treatment small workgroup discussing

24   options to address class members with predominate behavioral disorders in addition to serious

25   mental illness. Predominate behavioral issues are chronic, maladaptive behaviors that are

26   secondary to poor coping skills in the context of environmental stressors. At the September 15

27   and 29, 2020 Task Force meetings, the parties discussed the status of the workgroup.

28   ///
     [3620316.10]                                             6
                               Sixth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6895 Filed 10/02/20 Page 7 of 13


 1         Defendants ultimately confirmed at the September 29 meeting their position that CDCR

 2   Headquarters and staff in the field do not have the workload capacity to undertake a new project

 3   related to these patients. Defendants also stated their position that CDCR is already providing

 4   adequate treatment to the forty to fifty patients who CDCR has defined as high utilizers of mental

 5   health and custody resources. One of the Special Master’s experts noted that the experts disagree

 6   that this group of patients is currently receiving adequate treatment, and expressed the view that

 7   these patients consequently consume significant departmental resources. The expert sympathized

 8   with Defendants’ workload concerns but noted that not planning a timeline to treat these

 9   individuals means there is no timeline. Plaintiffs noted the group may be larger than forty to fifty

10   patients, and agreed with the Special Master’s expert that this group of patients has never

11   received adequate treatment within Defendants’ existing programs. Plaintiffs stated their strong

12   concern that Defendants would not commit to even begin the process of developing a program to

13   treat these patients despite presenting promising ideas to the small workgroup, and that failing to

14   do so has consequences for the entire system because this subset of the class is very disruptive

15   and draining to all patients and clinicians, and that the Department’s current methods for dealing

16   with them involve intrusive custody measures such as employing Maximum Custody status and

17   lockdowns in the PIPs that prevent the provision of effective mental health care not only to those

18   patients, but to all patients in the program. Defendants informed Plaintiffs and the Special Master

19   that CDCR is working on refining the Clozaril care guide and providing additional training

20   regarding the use of Clozaril that may benefit this small subset of forty to fifty patients, but gave

21   no timeline for the project.

22   IV.   ADDITIONAL COVID-19 RELATED UPDATES
23         A.    Returning to Program Guide Requirements and Transfer Guidance.
24          At the September 15, 2020 Task Force meeting, Defendants reported that in the past two

25   weeks, CDCR has been focused on drafting a plan for meeting Program Guide requirements

26   during the pandemic in light of the Court’s July 28, 2020 order. Plaintiffs expressed their deep

27   concerns that Defendants still had not developed any plan to try to meet Program Guide

28   requirements. At the September 29, 2020 Task Force meeting, Defendants reported that they had
     [3620316.10]                                 7
                         Sixth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6895 Filed 10/02/20 Page 8 of 13


 1   recently provided a draft plan for returning to Program Guide standards to the Special Master

 2   small workgroup, but did not feel it was ready to present to Plaintiffs yet. Defendants also

 3   reported that CDCR has continued working on revisions to the April 10 and 17, 2020 COVID-19

 4   transfer and treatment policies for patients needing higher levels of care and provided a draft to

 5   the small workgroup, but have not yet provided it to Plaintiffs.

 6         B.    Psychiatric Inpatient Admissions Unit Policy.
 7         At the September 15, 2020 Task Force meeting, the parties discussed CDCR’s plans for

 8   admissions to the Psychiatric Inpatient Units for inpatient levels of care, which would set aside

 9   beds at all five PIPs for use as admissions/quarantine units. Defendants provided a draft plan to

10   the Task Force on September 4, 2020. The parties discussed the plan at the September 15, 2020,

11   Task Force meeting and Plaintiffs provided additional written comments on September 22, 2020.

12   Plaintiffs’ September 22 letter noted their support for the plan and that they do not object to

13   flexing beds in the admissions units assuming there is no barrier to care and that Defendants

14   provide adequate staffing. Plaintiffs’ letter also asked for more information about how

15   Defendants plan to manage internal LRH moves at CHCF (which does not have lower-custody

16   units) and about whether the PIPs will have sufficient bed space once inpatient admissions restart

17   under the movement matrix in earnest. Plaintiffs requested that Defendants provide updates when

18   the admissions units are ready for use. Defendants have not provided further updates on this topic

19   since Plaintiffs sent their September 22 letter.

20         C.    ADA Workers in EOP Dorms (Armstrong/Clark/Coleman).
21         During the September 15, 2020 Task Force meeting, Defendants discussed an August 14

22   directive issued as a COVID-19 precaution pursuant to the Armstrong case requiring incarcerated

23   ADA workers assisting Armstrong class members to be housed together. Defendants raised a

24   request—specific to only Valley State Prison (VSP) at this time—to rehouse non-EOP ADA

25   workers in the EOP unit so those workers can continue to assist the EOP patients with

26   Armstrong/Clark disabilities while COVID-19 measures are active. Plaintiffs discussed their

27   tentative position and noted that they would discuss the issue with their co-counsel in the

28   Armstrong matter and counsel in the Clark matter to refine their position on the matter. On
     [3620316.10]                                  8
                         Sixth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6895 Filed 10/02/20 Page 9 of 13


 1   September 28, 2020, Plaintiffs confirmed their position in writing that the best solution is to hire

 2   EOP patients already living in the EOP building to be screened, trained, and supervised to be

 3   ADA workers because it is important to preserve separate housing of EOP class members.

 4   Plaintiffs also explained their position that there is no reason why EOP individuals cannot serve

 5   as ADA helpers, and obtain the benefits and credits that come from working in these positions,

 6   and that one possible solution is to create part-time assignments if the absence of such

 7   assignments is a barrier at VSP. Plaintiffs also outlined additional protections that would need to

 8   be developed if VSP screens its EOP population and determines it truly does not have enough

 9   eligible EOP patients to serve as ADA workers. At the September 29, 2020 Task Force meeting,

10   the parties further discussed this issue. One of the Special Master’s experts expressed support for

11   Plaintiffs’ proposed solution. Defendants agreed to assess whether there are EOP patients who

12   are eligible to work as ADA workers in the EOP building, and confirmed that the non-EOP ADA

13   workers had not been moved into the EOP building to date.

14         D.    EOP Participation in ISUDT Draft Policy.
15         During the September 15 meeting, the parties also discussed Defendants’ proposal that EOP

16   patients’ Integrated Substance Use Disorder Treatment (ISUDT) hours partially count towards the

17   Program Guide-required ten hours of EOP programming. The Special Master’s experts indicated

18   that their concern with the proposal was the level of coordination between ISUDT and Cognitive

19   Behavioral Interventions (CBI) treatment, but with appropriate coordination, the proposed

20   substitution could be adequate. Plaintiffs noted an additional concern that the quality of the

21   ISUDT groups may not be adequate.

22         Plaintiffs also raised their concern that implementation of this policy may skew Defendants’

23   data metrics and compliance reporting. Under the draft policy, up to ten hours of ISUDT

24   treatment can count toward the Program Guide-required minimum 10 hours of structured

25   therapeutic activity for EOP patients, so long as the patients get four hours of substantive

26   therapeutic groups with a CDCR mental health clinician. Because data on EOP treatment is

27   monitored with averages for the whole group of EOP patients, this data could easily be skewed by

28   the excess ISUDT hours. For example, if half an EOP program was in the ISUDT and receiving
     [3620316.10]                                  9
                         Sixth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6895 Filed 10/02/20 Page 10 of 13


 1    10 hours of ISUDT groups plus 4 hours of EOP groups (a total of 14 hours of credit), the program

 2    could deliver only 6 hours to the non-ISUDT patients yet still appear to average 10 hours of

 3    therapeutic groups. A member of the Special Master’s team stated that this might not be a

 4    concern if the number of EOP patients enrolled in the full 10 hours of ISUDT treatment in each

 5    program was only a small percentage of the EOP population in that program. Plaintiffs requested

 6    that Defendants consider how best to address this issue in their compliance reporting, including

 7    whether ISUDT patients could be excluded from reporting on the number of group hours offered.

 8    Defendants agreed to examine this issue, report on how many EOP patients would be enrolled in

 9    the ISUDT program, and determine whether distinguishing between which ISUDT hours do and

10    do not count towards EOP treatment hours in their metrics and reporting is feasible. Plaintiffs

11    recommended a cap of 10 hours treatment credit per patient whenever ISUDT hours are counted

12    towards the total hours for that individual.

13          E.    Impact of Wildfires on Programming and Treatment.
14          At the September 15 meeting, Defendants reported that as a result of the wildfires burning

15    throughout the state, one institution California Medical Facility (CMF) had been on modified

16    program due to poor air quality. Gym was offered for each day that outdoor exercise was

17    cancelled. The modified program ended as of September 15, 2020. At the September 29

18    meeting, Defendants reported that as of that day, there had been a modified program at San

19    Quentin (SQ) on September 14 due to poor air quality, but otherwise statewide there have been no

20    modified programs in the 35 institutions due to wildfires since that time. As of September 29,

21    one of the fire camps is without phone service due to the fires.

22          F.    Desert Transfers
23          At the September 29, 2020 Task Force, the Special Master’s experts reported on their

24    review of 82 class members listed on an August 12, 2020 point-in-time roster provided by

25    Defendants. The Special Master’s clinical experts found that 10% of the individuals should have

26    been identified as class members in advance of their transfer, which is not a violation of the desert

27    transfer policy but a quality issue for the sending facilities. The clinical experts found that 30%

28    of class members at the desert institutions were not receiving Program Guide mandated care,
      [3620316.10]                                     10
                          Sixth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6895 Filed 10/02/20 Page 11 of 13


 1    particularly with respect to insufficient clinical contacts and inadequate suicide risk and self-harm

 2    evaluations. The clinical experts stated they reported these findings to the CDCR workgroup and

 3    that CDCR’s review did not contain significantly different findings. The clinical experts further

 4    reported that the regionals had previously identified some of the issues found by the Special

 5    Master team and were taking action, and that transfers out of the desert institutions were done

 6    according the COVID-19 policies and procedures in place at the time.

 7          The Special Master’s custody experts reviewed and found that 43 of the 82 individuals had

 8    been at desert institutions that were listed as open to movement and were endorsed to non-desert

 9    institutions that also were open to movement. The list of 43 patients was provided to CDCR for

10    review and explanations were provided regarding the movement of each inmate. One of the

11    Special Master’s custody experts confirmed that based on his review, CDCR was in compliance

12    with the COVID-19 transfer policies in place at that time with respect to the patients at the desert

13    institutions. Defendants did not provide a separate report during the September 29 Task Force.

14    Plaintiffs noted their position that they are concerned the desert institutions are becoming a dead

15    end where people are transferred in, not receiving care, and not transferred out. One of the

16    Special Master’s custody experts confirmed that CDCR had informed him that one of the first

17    priorities was to transfer patients out of segregation and then focus on transfers out of the desert

18    institutions. Plaintiffs agreed with this prioritization.

19          G.    Milestone Credits During COVID-19.
20          On May 21, 2020, Defendants provided the Task Force a draft memorandum regarding the

21    provision of Milestone Completion Credits for participation in mental health care during COVID-

22    19. Plaintiffs provided written comments on May 29, Defendants sent written answers on

23    September 24, and on September 29 Plaintiffs expressed written agreement that the guidance

24    memorandum should be finalized and issued to the field as soon as possible. Plaintiffs raised two

25    remaining concerns: First that class members are not receiving sufficient opportunities to earn

26    mental health milestone credits, particularly for programs operating at Tiers 3 and 4 due to

27    programming cancelation and shorter cell-front contacts; and second that the status of milestone

28    credit-earning at DSH is unclear. The parties discussed this issue at the September 29 Task Force
      [3620316.10]                                    11
                           Sixth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6895 Filed 10/02/20 Page 12 of 13


 1    meeting, where Defendants explained that the purpose of the memorandum is to expand provision

 2    of milestones to be granted for in-cell activities in situations where groups are not being run due

 3    to COVID-19. Defendants also explained that there will be no COVID-19 changes to earning

 4    credits at DSH. The parties agreed that Defendants will issue the memorandum to the field with

 5    clarifications on those points.

 6              H.   Decreased Inpatient Referrals During Pandemic
 7                   At the September 29 Task Force meeting, Plaintiffs reiterated a request previously

 8    stated at the September 8, 2020 Task Force meeting that Defendants agree to issue a directive or

 9    other memo informing institution-level clinicians that they should continue referring patients for

10    inpatient care consistent with the Program Guide requirements during the pandemic, even though

11    patient movement is limited. See Fifth Joint Task Force Update ECF No. 6850 at 12. Plaintiffs

12    expressed concern that, according to the COVID-19 Dashboard, acute referrals are at

13    approximately one-quarter of where they were this time last year, and ICF referrals are at less

14    than one-half. Defendants did not dispute those facts, and stated that they had conveyed in

15    monthly calls with the institutions’ inpatient coordinators the need to continue referring patients

16    as clinically necessary. Defendants also stated that such a reminder is included in the draft

17    revision to the April 10th and April 17th policies regarding transfers and treatment that is currently

18    with the small workgroup for review. Plaintiffs maintained that Defendants’ verbal reminders did

19    not appear to have been effective, as the pattern of significantly decreased referrals has been

20    persistent since the start of the pandemic and has not improved, and asked for more aggressive

21    steps. The parties and Special Master agreed to discuss this issue further at the next task force

22    meeting. In response to Plaintiffs’ concerns, CDCR reports that it issued an email on September

23    30, 2020, to all of the Chiefs of Mental Health asking them to remind all clinical staff to continue

24    to refer patients to inpatient levels of care and to continue to follow the referrals procedures.

25    ///

26    ///

27    ///

28
      [3620316.10]                                        12
                            Sixth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6895 Filed 10/02/20 Page 13 of 13


 1    DATED: October 2, 2020                  Respectfully submitted,
 2                                            ROSEN BIEN GALVAN & GRUNFELD LLP
 3

 4                                            By: /s/ Marc J. Shinn-Krantz
                                                  Marc J. Shinn-Krantz
 5

 6                                            Attorneys for Plaintiffs

 7    DATED: October 2, 2020                  XAVIER BECERRA
                                              Attorney General
 8                                            Adriano Hrvatin
                                              Supervising Deputy Attorney General
 9

10
                                              By: /s/ Lucase L. Henness
11                                                Lucas L. Hennes
                                                  Deputy Attorney General
12

13                                            Attorneys for Defendants

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      [3620316.10]                                  13
                      Sixth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
